                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

 MOSAIC POTASH CARLSBAD, INC.

           Plaintiff,

 v.                                                    CIVIL NO. 2:16-CV-00808-KG-SMV
                                                                 2:17-CV-01268-KG-SMV
 INTREPID POTASH, INC.;
 INTREPID POTASH-NEW MEXICO, LLC;
 STEVE GAMBLE,

           Defendants.


                        ORDER GRANTING MOSAIC’S MOTION TO SEAL

         Pending before the Court is Plaintiff Mosaic Potash Carlsbad, Inc.’s (“Mosaic”) Motion

to Seal. After having considered the motion, the applicable law, and having determined that

good cause exists, the Court hereby GRANTS the motion. Exhibit A (Mosaic’s Brief), Exhibit B

(Supplemental Tahdooahnippah Declaration), Exhibit 1 (Wilmot Dep.), Exhibit 2 (Berg Dep.),

Exhibit 3 (INTREPID00017843–17846), Exhibit 4 (Counsel Emails), Exhibit 5 (Nyikos Dep.),

and Ex. 6 (Counsel Emails) to Mosaic’s Motion to Seal shall remain under seal.

         IT IS SO ORDERED.


                                             ____________________________________
                                             Hon. Stephan M. Vidmar
                                             United States Magistrate Judge




                                             1
4842-0428-0953\1
Submitted on November 1, 2018 by:

DORSEY & WHITNEY LLP

         /s/ Forrest Tahdooahnippah
By:
RJ Zayed (pro hac vice)
Forrest Tahdooahnippah (pro hac vice)
Shannon J. Bjorklund (pro hac vice)
Suite 1500, 50 South Sixth Street
Minneapolis, MN 55402-1498
TEL: (612) 340-2600
Email: zayed.rj@dorsey.com
Email: forrest@dorsey.com
Email: bjorklund.shannon@dorsey.com

~ AND ~

Kathryn Brack Morrow
KEMP SMITH LLP
3800 E. Lohman Ave., Suite C
Las Cruces, New Mexico
TEL: (575) 527-0023
Email: katy.morrow@kempsmith.com

~ AND ~

Charles C. High (pro hac vice)
Gilbert L. Sanchez
KEMP SMITH LLP
221 N. Kansas, Suite 1700
El Paso, TX 79901
TEL: (915) 533-4424
Email: charles.high@kempsmith.com
Email: gsanchez@kempsmith.com

~ AND ~

Clara B. Burns
KEMP SMITH LLP
PO Drawer 2800
El Paso, TX 79999-2800
TEL: (915) 533-4424
Email: clara.burns@kempsmith.com

ATTORNEYS FOR PLAINTIFF MOSAIC POTASH CARLSBAD, INC.


                                        2
4842-0428-0953\1
 Approved on November 1, 2018 by:       Approved on November 1, 2018 by:

 By:                                    HOLLAND & HART LLP
 Steve Gamble
 1506 Adams Street                      By:
 Carlsbad, New Mexico 88220-4603        John M. Husband (pro hac vice)
                                        Bradford J. Williams (pro hac vice)
 DEFENDANT PRO SE                       555 17th Street, Suite 3200
                                        Denver, Colorado 80202
                                        TEL: (303) 295-8000
                                        Email: jhusband@hollandhart.com
                                        Email: bjwilliams@hollandhart.com

                                        ~ AND ~

                                        Larry J. Montaño
                                        110 N. Guadalupe, Suite 1
                                        Santa Fe, New Mexico 87501
                                        TEL: (505) 988-4421
                                        Email: lmontano@hollandhart.com

                                        ~ AND ~

                                        Christopher H. Toll (pro hac vice)
                                        6380 South Fiddlers Green Circle, Suite 500
                                        Greenwood Village, Colorado 80111
                                        TEL: (303) 290-1600
                                        Email: ctoll@hollandhart.com

                                        ATTORNEYS FOR DEFENDANTS INTREPID
                                        POTASH, INC.,
                                        AND INTREPID POTASH-NEW MEXICO, LLC




11584088_1




                                    3
4842-0428-0953\1
